Order entered January 3, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-01266-CV

                             LANCESHA NORMAN, Appellant

                                               V.

         NP COMMUNITY DEVELOPMENT D/B/A HEROES HOUSE, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-05981-E

                                           ORDER
       The reporter’s record is overdue and Brooke Wagner, Official Court Reporter for County

Court at Law No. 5, has informed the Court that appellant has neither requested nor paid for

preparation of the record. As appellant filed a Statement of Inability to Afford Payment of Court

Costs or an Appeal Bond in the trial court on October 17, 2019 and it does not appear any contest

was filed, appellant is entitled to proceed without costs.       See TEX. R. CIV. P. 145(a).

Accordingly, we ORDER appellant to file, by January 21, 2020, written verification that she

has requested preparation of the reporter’s record. We caution appellant that failure to file the

requested verification may result in an order that the appeal be submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).
       On the Court’s own motion, we ORDER Dallas County Clerk John Warren to file, by

January 13, 2020, a supplemental clerk’s record containing the Appeal Bond that was filed in

your office on September 27, 2019.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Wagner; Mr.

Warren; and, all parties.

                                                 /s/    BILL WHITEHILL
                                                        JUSTICE